Title: From Thomas Jefferson to Walter Boyd, 1 October 1789
From: Jefferson, Thomas
To: Boyd, Walter



Sir
Havre Oct. 1. 1789.

I am sorry that in the hurry of my departure I omitted to give you notice of it: however I have duly received your letter and the miniatures. I had, by some error, conceived that your brother lived at Petersburgh in Virginia, in which neighborhood I have many acquaintances, shall stay some time and perhaps have been more able to serve your wishes. But I find by the direction of your letter that he is at Bladensburgh in Maryland. I shall pass thro’ that place in February on my way to New York, and will carefully deliver to him the letter and miniatures. I will also obtain for you the best information I can as to the most effectual mode of serving him, and chearfully do every thing I can which may be agreeable to him or you, having the honor to be with very sincere esteem & attachment Sir Your most obedt. & most humble servt.,

Th: Jefferson

